Citation Nr: 0947198	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-25 813	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a mandible fracture.

2.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision.  The 
appeal has been before the Board twice before, in February 
2009 and July 2009, when it was remanded for procedural 
development.  Such development having been accomplished it 
has been returned to the Board for further appellate review.

The Veteran presented sworn testimony before the undersigned 
Veterans Law Judge during hearings in December 2008 and 
October 2009.  Transcripts of the hearings have been prepared 
and reviewed in conjunction with this decision.

During the October 2009 hearing on appeal, the Veteran's 
representative raised the additional issues of secondary 
service connection for headache, depression, and 
temporomandibular joint syndrome, as proximately caused by 
the Veteran's service-connected mandible fracture residuals.  
These issues have not been the subject of an RO decision, and 
they are REFERRED to the RO for initial development and 
consideration.


FINDINGS OF FACT

1.  The Veteran's does not have even slight displacement of 
his mandible, and does not have analogous symptomatology to 
support a disability rating reflective of moderate or severe 
displacement.  

2.  There is no loss of jaw motion or masticatory function, 
and no interference with speech.

3.  The evidence fails to show that residuals of a mandible 
fracture and bilateral hearing loss interfere with the 
Veteran's employability


CONCLUSIONS OF LAW

1.  A compensable disability rating for residuals of a 
mandible fracture is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9904, 
9905 (2009).

2.  A 10 percent disability rating under the provisions of 
38 C.F.R. § 3.324 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Review of the claims file shows that the Veteran was informed 
of these elements with regard to his claims for compensable 
disability ratings in a letter of September 2007, prior to 
the November 2007 rating decision on appeal.  The Veteran was 
provided with additional information regarding ratings and 
effective dates in letters of November 2008 and July 2009.  

VA medical records have been obtained in support of the 
Veteran's claims.  He has been provided with VA medical 
examinations pertinent to the disabilities at issue.  He and 
his representative have presented relevant written argument 
in support of his claims and he has provided sworn testimony 
during two hearings on appeal.  Thus, the Board holds that 
the VA has satisfied the duties to notify and assist, and 
that the appeal is ripe for appellate review.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Residuals of a mandible fracture

During service, the Veteran was punched in the face, 
resulting in a broken jaw.  Following hospitalization and 
treatment, the jawbone, or mandible, healed in good position.  
Over several years, one tooth affected by the injury was lost 
to resorption and two more had to be pulled.  Service 
connection for purposes of treatment was granted for all 
three teeth.  It is important to note that the instant appeal 
is limited to the residuals of the fracture, however.

The Veteran asserts that his mandible fracture residuals 
result in greater functional impairment than is reflected in 
the currently-assigned noncompensable disability rating.  He 
asserts his jaw is painful and causes problems with sleeping 
and eating.  During the October 2009 hearing on appeal, he 
testified that his jaw locks occasionally when he chews, that 
he experiences pain in the jaw and that he believes his jaw 
problems cause headaches and depression.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The Veteran's 
fracture residuals are rated by analogy under the provisions 
of 38 C.F.R. § 4.150, Diagnostic Code 9904, which sets forth 
criteria for rating malunion of the mandible.  Malunion 
resulting in severe displacement is rated as 20 percent 
disabling, malunion resulting in moderate displacement is 
rated as 10 percent disabling, while slight displacement is 
rated as 0 percent disabling, or noncompensable.  The rating 
schedule specifically provides that the ratings are dependent 
upon the degree of motion and relative loss of masticatory 
function.  Alternative criteria provide for rating based upon 
limited motion of temporomandibular articulation.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  

During the relevant time period, the Veteran has undergone 
two VA examinations pertinent to his mandible in August 2007 
and April 2009.  The reports of the two examinations reflect 
essentially the same findings and the same medical condition 
of the Veteran's jaw.  Both reports specify that the in-
service fracture of the Veteran's mandible healed with no 
malunion, with no loss of bone of the hard palate or maxilla, 
and no paresthesia.  There was no limitation of motion at the 
temporomandibular articulation, no speech difficulty, and no 
difficulty in opening his mouth.  During the 2009 
examination, the Veteran reported getting headachy after he 
eats as well as a fear that his jaw would lock.   

In analyzing the Veteran's claim for a higher rating, the 
Board finds no basis for an award of a compensable disability 
rating.  The Veteran does not have even slight displacement 
of his mandible, and does not have analogous symptomatology 
to support a disability rating reflective of moderate or 
severe displacement.  There is no loss of jaw motion or 
masticatory function, and no interference with his speech 
such as would support the assignment of a compensable 
disability rating under any other relevant criteria.  In the 
absence of any impairment contemplated under the rating 
schedule, there is simply no support for the assignment of a 
higher disability rating.  The preponderance of the evidence 
is against the Veteran's claim and the appeal must be denied.  

In reaching this conclusion, the Board does not wish to 
discount the Veteran's complaints of pain, locking, or his 
headaches and depression.  However, pain and locking are not 
shown to be related to his service-connected fracture 
residuals, and in any case are not encompassed by the 
specific criteria set forth in the rating schedule.  
Consideration of factors wholly outside the schedular rating 
criteria would constitute error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The use of 
manifestations not resulting from the service-connected 
disability in establishing the appropriate evaluation is to 
be avoided.  38 C.F.R. § 4.14.  As noted above, the headaches 
and depression represent separate disabilities and have been 
referred to the RO as separate claims, over which the Board 
does not have jurisdiction at this point.


A 10 percent disability rating for multiple noncompensable 
service-connected disabilities

Whenever a Veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the regulatory Schedule for Rating Disabilities, the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

In this case, service connection has been granted for 
residuals of a mandible fracture and for bilateral hearing 
loss.  Both disabilities have been assigned noncompensable 
disability ratings.  Consideration of benefits under 
38 C.F.R. § 3.324 is predicated on the existence solely of 
noncompensable service-connected disabilities.  Butts v. 
Brown, 5 Vet. App. 532 (1993).  The Veteran contends that 
these disabilities affect his employability in that the pain 
negatively affects his personality and his ability to get 
along with other people, and that hearing loss affects his 
ability to communicate effectively.  

In 2007, when the Veteran filed his claim for a 10 percent 
rating under the provisions of 38 C.F.R. § 3.324, he was 
working as a security guard.  During the 2009 hearing on 
appeal, however, he testified that he was no longer working 
due to a combination of depression, "stress ... the hearing, 
everything combined."  

Following a review of the evidence pertaining to the time 
frame at issue, the veteran's assertions and testimony, the 
Board is of the opinion that the evidence which does not tend 
to support a conclusion that fracture residuals and bilateral 
hearing loss have interfered with normal employability.  The 
evidence regarding the nature and circumstances of the 
veteran's employment is scanty at best, but he has not 
asserted or submitted any evidence showing that these 
disabilities, which have been evaluated as noncompensably 
disabling, have interfered specifically with his job, or 
hindered his ability to work in any way.  Because the 
evidence of record does not explain how the veteran's 
fracture residuals and hearing loss affected his ability to 
perform a job, the claim must be denied.  The preponderance 
of the evidence is against the claim and the appeal must be 
denied.





	(CONTINUED ON NEXT PAGE)





ORDER

A compensable disability rating for residuals of a mandible 
fracture is denied.

A compensable disability rating under the provisions of 
38 C.F.R. § 3.324 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


